DETAILED ACTION
Response to Amendment
The amendment filed 1/29/2021 has been entered. Claims 1-19 are currently pending in the application. Applicant’s amendments have overcome the outstanding 102 and 103 rejections, previously set forth in the Non-Final Office Action mailed 10/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 13-14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U.S. Pre-Grant Publication 2017/0067405) in view of Ribbens et al (U.S. Patent 5,495,415).
Regarding claims 1 and 18, Nakano teaches an imbalance detection device applied to a multi-cylinder internal combustion engine (Figures 1-2) and a corresponding imbalance detection method performed by the device, the imbalance detection device comprising: a storage device/circuitry (memory of ECU 40); and an execution device (ECU 40), wherein the storage device is configured to store mapping data that is data defining a mapping, the mapping having a rotation waveform variable (angular acceleration) and an air-fuel ratio detection variable as an input, the air-fuel ratio 
Nakano teaches that the execution device is configured to execute an obtainment process of obtaining the rotation waveform variable based on a detection value of a sensor that detects a rotational behavior of a crankshaft, and the air-fuel ratio detection variable in each of a plurality of first intervals, a calculation process of calculating the imbalance variable based on an output of the mapping having a value obtained by the obtainment process as the input (Paragraphs 0006, 0028-0031), and a response process of operating predetermined hardware (ECU 40, or warning lamp, for example) based on a calculation result of the calculation process to respond to a large degree of variations in the air-fuel ratio (Paragraphs 0032-0041), the rotation waveform variable is a variable indicating a difference between instantaneous speed variables that are variables corresponding to a rotational speed of the crankshaft in each of a plurality of second intervals (the rotation waveform variable is angular acceleration which is a difference between instantaneous speed variables), the first interval and the second interval are both angular intervals of the crankshaft smaller than an appearance interval of a compression top dead center (the appearance interval is interpreted as 180 degrees per applicant's disclosure, and the sampling intervals of engine speed and air-fuel ratio used for each cylinder are far less than 180 degrees), and the rotation waveform variables and the air-fuel ratio detection variables, which are inputs to the mapping, are respectively time series data within a predetermined angular interval 
Nakano teaches that the imbalance detection mapping data is used to determine misfire has occurred, but does not teach that the mapping data includes data learned by machine learning.
Ribbens teaches a misfire detection device and method, wherein mapping data used in determining that misfire has occurred is data that is learned by machine learning, in order to assist in more reliability distinguishing between true misfire and normal cycle variability and to provide more rapid detection in transient operation (Abstract; Col. 3, lines 34-36; Col. 5, line 58 to Col. 6, line 51). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nakano, such that the mapping data is data that has been learned by machine learning, as suggested and taught by Ribbens, in order to assist in more reliability distinguishing between true misfire and normal cycle variability and to provide more rapid detection in transient operation.
Regarding claim 3, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the input to the mapping includes an operating point variable that is a variable defining an operating point of the internal combustion engine (crank angle, engine speed, engine speed derivative, or derivative of target injection amount, for example)(Paragraphs 0028-0030), the obtainment process includes a process of obtaining the operating point variable, and the calculation process is a process of calculating the imbalance variable based on the output of the mapping in 
Regarding claim 4, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the input to the mapping includes moderator variables that are variables capable of being used for adjusting a combustion speed of air-fuel mixture in a combustion chamber of the internal combustion engine by an operation of an operation portion of the internal combustion engine (crank angle, engine speed, engine speed derivative, derivative of target injection amount, or steady state status, for example)(Paragraphs 0028-0030), the obtainment process includes a process of obtaining the moderator variable, and the calculation process is a process of calculating the imbalance variable based on the output of the mapping in which the moderator variable obtained by the obtainment process is further included in the input to the mapping (Paragraphs 0028-0031).
Regarding claim 5, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the input to the mapping includes a driveline system state variable that is a variable indicating a state of a driveline system connected to the crankshaft (crank angle, engine speed, engine speed derivative, or steady state status, for example)(Paragraphs 0028-0030), the obtainment process includes a process of obtaining the driveline system state variable, and the calculation process is a process of calculating the imbalance variable based on the output of the mapping in which the driveline system state variable obtained by the obtainment process is further included in the input to the mapping (Paragraphs 0028-0031).
Regarding claim 7, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the rotation waveform variable is configured as a variable indicating a difference between the instantaneous speed variables by the instantaneous speed variable in each of the second intervals (angular acceleration values), the obtainment process includes a process of obtaining the instantaneous speed variable in each of the second intervals as the rotation waveform variable, and the calculation process is a process of calculating the imbalance variable by having the instantaneous speed variable in each of the second intervals as the input to the mapping as the rotation waveform variable (Paragraphs 0006 and 0028-0031).
Regarding claim 8, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the storage device includes a plurality of types of the mapping data, and the calculation process includes a selection process of selecting the mapping data to be used for calculating the imbalance variable from the plurality of types of mapping data (Paragraphs 0006 and 0028-0031).
Regarding claim 13, the modified device Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the predetermined hardware includes a combustion operation portion (ECU 40 and fuel injector) for controlling the combustion of the air-fuel mixture in the combustion chamber of the internal combustion engine, and the response process includes an operation process of operating the combustion operation portion according to the imbalance variable when the degree of variations in the air-fuel ratio is large (Paragraph 0041; Figure 1).
Regarding claim 14, the modified device of Nakano discloses the invention of claim 13 as discussed above, and Nakano teaches that the operation process includes 
Regarding claim 19, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the rotation waveform variable is a variable corresponding to a rotational speed of the crankshaft in each of a plurality of consecutive second intervals included in one of the first intervals (angular acceleration corresponds to speed values in consecutive intervals, and the angular acceleration is determined in consecutive intervals; Paragraphs 0006 and 0028-0031).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U.S. Pre-Grant Publication 2017/0067405) and Ribbens et al (U.S. Patent 5,495,415) as applied to claim 1 above, and further in view of Official Notice.
Regarding claims 15-17, the modified device of Nakano discloses the invention of claim 1 as discussed above, but does not teach that the execution device includes a first execution device and a second execution device, the first execution device is mounted to a vehicle, and is configured to execute the obtainment process, a vehicle-side transmission process for transmitting the data obtained by the obtainment process to the outside of the vehicle, a vehicle-side reception process for receiving a signal based on the calculation result of the calculation process, and the response process, and the second execution device is disposed outside the vehicle and is configured to execute an external reception process for receiving the data transmitted by the vehicle-side transmission process, the calculation process, and an external transmission 
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for the vehicle ECU to send obtained engine/vehicle data to an external computer to perform calculations and then send the calculated values back to the vehicle to perform control functions, in order to reduce computing capacity and memory required at the vehicle. It is taken to be admitted prior art because Applicant has failed to adequately traverse the examiner's assertion of Official Notice (See Response to Arguments section below).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nakano such that the vehicle ECU sends obtained engine/vehicle data to an external computer to perform calculations and then send the calculated values back to the vehicle to perform control functions, since it is old and well known in the internal combustion engine art for the vehicle ECU to send obtained engine/vehicle data to an external computer to perform calculations and then send the calculated values back to the vehicle to perform control functions, in order to reduce computing capacity and memory required at the vehicle.

Allowable Subject Matter
Claims 2, 6, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the addition of “machine learning” to the claims have been considered but are moot in view of the new reference cited above.
In response to applicant’s argument that the examiner’s use of Official Notice is “improper”, the examiner respectfully submits that the MPEP clearly states that “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.” Applicant has not specifically to supposed errors, including why the noticed fact is not considered to be common knowledge or well-known in the art (it is assumed that this is because the noticed fact is considered to be common knowledge or well-known in the art). 
Applicant has merely listed the conditions for using Official Notice, which are readily apparent to a person having ordinary skill in the art in this case, and has alleged that “the Office Action does not provide specific factual findings predicated on sound technical and scientific reasoning such that a traversal of the assertion of Official Notice can be adequately made” (implying that an adequate traversal has not been made). In the Non-Final Office Action the examiner stated “it is old and well known in the internal combustion engine art for the vehicle ECU to send obtained engine/vehicle data to an external computer to perform calculations and then send the calculated values back to the vehicle to perform control functions, in order to reduce computing capacity and memory required at the vehicle.” This statement has set forth the noticed fact and its reasoning explicitly, and provides specific factual findings predicated on sound .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747